Citation Nr: 0713380	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  04-35 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
based on service connection for cause of the veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1949 to 
December 1952.  He died in March 2003.  The appellant is the 
veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 2003 rating decision of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO). 

The appellant's case has been advanced on the docket pursuant 
to the provisions of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2006).

The appellant had perfected an appeal for the claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
(West 2002).  In a "Statement of Accredited Representative 
in Appealed Case," received in January 2005, the appellant's 
representative stated that such issue was moot, "as the 
veteran was not service connected at the 100% rate for ten 
consecutive years nor[] has the appellant alleged that he 
was."  Thus, that issue is not part of the current appeal.  
See 38 C.F.R. § 20.204 (2006).


FINDINGS OF FACT

1.  The veteran died in March 2003.  The original death 
certificate shows the immediate cause of death as congestive 
cardiomyopathy.  

2.  The cardiovascular problems that led to the veteran's 
death were not shown during service or for years thereafter, 
and have not been otherwise related to the veteran's period 
of military service.

3.  During the veteran's lifetime, service connection was 
established for post-traumatic stress disorder (PTSD), rated 
as 100 percent disabling; injury to sciatic nerve, residuals 
of a gunshot wound to the right leg, rated as 40 percent 
disabling; gunshot wound to the right thigh, muscle group 
XVI, rated as 30 percent disabling, and frozen right foot, 
rated as noncompensable.  

4.  The preponderance of medical evidence of record does not 
show that a service-connected disability caused, or 
substantially or materially contributed to the veteran's 
death.


CONCLUSION OF LAW

DIC based on service connection for cause of the veteran's 
death is not warranted.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006) redefined VA's duty 
to assist the claimant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a May 2003 letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate a claim for service connection for 
cause of the veteran's death, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that was relevant to the claim.  The appellant has not been 
informed of how disability evaluations and effective dates 
are assigned or the type evidence which impacts those 
determinations; however, the Board finds no prejudice to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, when service connection for cause of the veteran's 
death is awarded, there is no disability evaluation assigned.  
Thus, that element would not be relevant to her claim.  
Second, because her claim for service connection for cause of 
the veteran's death is being denied, the issue of the 
assignment of an effective date for this benefit is moot.  
Thus, for all intents and purposes, all notice requirements 
were met, and to the extent that they were not, the appellant 
has not been prejudiced.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file consists of private 
medical records for treatment the veteran received from 
January 2002 until he died and VA medical records.  

VA did not provide a medical opinion in connection with the 
claim for service connection for cause of the veteran's 
death; however, the Board finds a medical opinion was not 
required.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
Specifically, under the law, an examination or opinion is 
necessary to make a decision on the claim when the record (1) 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of the 
disability; (2) contains evidence which indicates that the 
disability or symptoms may be associated with the claimant's 
active duty; and (3) does not contain sufficient medical 
evidence for VA to make a decision.  Id. at (d)(2)(A)-(C); 
see also 38 C.F.R. § 3.159(c)(4) (2006).  

When the appellant first submitted her claim for DIC based on 
service connection for cause of the veteran's death, she 
attached a death certificate that showed the only cause of 
death being congestive cardiomyopathy.  Once VA denied her 
claim, stating that there was no competent evidence that the 
veteran's service-connected disabilities had contributed to 
the veteran's death, she submitted an amended death 
certificate, which included the addition of the following in 
a box designated for other significant conditions 
contributing to death but not resulting in the underlying 
cause:  "PTSD/GSW R thigh/cold weather injury R foot 
(related to military service".  

The Board is aware that the standards which would call for an 
examination (when a condition contributing to death "may be 
associated with the claimant's active duty" and when the 
record "does not contain sufficient medical evidence for VA 
to make a decision") is low; however, it finds that the 
addition to the amended death certificate, standing alone 
without any rationale and in complete absence of support from 
other records on file, does not rise to the level at which 
the Board finds that the cause of the veteran's death "may 
be associated" with his active duty.  First, the there is no 
explanation as to why the death certificate was amended.  
Second, the appellant did not submit any such supporting 
evidence when asked.  In this regard, we note that the 
appellant indicated that she had "physician statements 
showing service-connected conditions contributed to [the 
veteran's] death as stated on the death certificate."  VA 
subsequently wrote to the appellant and asked her to submit 
that evidence or to complete the enclosed VA Form 21-4142, 
Authorization and Consent to Release Information to VA, so 
that VA could obtain the evidence on her behalf.  This 
occurred in October 2004.  The appellant did not reply and 
has not submitted any further medial evidence.  The appellant 
also did not provide VA permission to obtain any such medical 
evidence from the veteran's private doctor.  Third, and most 
compelling, the extensive record of private medical records 
dated close to the time of the veteran's death does not 
provide any indication whatsoever that, even liberally 
construed, could support a finding that the veteran's 
service-connected conditions contributed to his cause of 
death.  These records, dating back to January 2002, show that 
the veteran had been diagnosed with severe end-stage chronic 
obstructive pulmonary disease, cor pulmonale, cardiomyopathy, 
congestive heart failure, and other diagnoses associated with 
the lungs and heart.  From January 2002 until right before 
the veteran's death, the medical records do not indicate a 
connection between these death-causing disease processes and 
the symptoms involved in the veteran's service-connected 
disabilities.  Thus, the terminal hospital records are 
consistent with the cause of death identified on the original 
death certificate and cannot be said to in any way support 
the private physician's addition of service-connected 
disabilities as significant contributing causes on the death 
certificate amended and submitted one year later.  

For these reasons, the Board finds that it cannot make a 
determination that the veteran's death "may be associated" 
with his service-connected disabilities.  The Board notes the 
appellant has not alleged that congestive cardiomyopathy had 
its onset in service or soon thereafter; rather, she has 
stated that the veteran's service-connected disability or 
disabilities contributed substantially to the veteran's 
death.  An examination was not necessary to make a decision 
on this claim.

In summary, the VCAA provisions have been satisfied.  See 
38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159(b), 20.1102 (2006).  

II.  Cause of the Veteran's Death

The appellant asserts that the veteran's service-connected 
disabilities contributed to the veteran's death.  She does 
not assert, and the veteran's cardiovascular problems (or 
congestive cardiomyopathy) had their onset in service or soon 
thereafter, or were otherwise related to service.

To warrant service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was the principal or 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312(a).  In order to constitute the principal cause of 
death the service-connected disability must be one of the 
immediate or underlying causes of death, or be etiologically 
related to the cause of death.  See 38 C.F.R. § 3.312(b).  
For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The regulation provides that generally, minor service-
connected disabilities, particularly those of a static nature 
or not materially affecting a vital organ, would not be held 
to have contributed to death primarily due to unrelated 
disability.  In the same category there would be included 
service-connected disease or injuries of any evaluation (even 
100 percent) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  
Service-connected diseases involving active processes 
affecting vital organs should receive careful consideration 
as a contributing cause of death from the viewpoint of 
whether there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
the disease primarily causing death.  38 C.F.R. § 
3.312(c)(3).  

Moreover, there are primary causes of death, which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions.  A 
service-connected disability is not generally held to have 
accelerated death unless such disability affects a vital 
organ and was itself of a progressive or debilitating nature.  
38 C.F.R. § 3.312(c)(4).  

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service during a period of war and certain 
conditions, such as cardiovascular disease, become manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

At the time of death, the veteran was service-connected for 
post-traumatic stress disorder, rated as 100 percent 
disabling; injury to sciatic nerve, residuals of a gunshot 
wound to the right leg, rated as 40 percent disabling; 
gunshot wound to the right thigh, muscle group XVI, rated as 
30 percent disabling; and frozen right foot, rated as 
noncompensable.  He was also in receipt of special monthly 
compensation on account of being housebound.  

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for service connection for cause of the 
veteran's death.  The veteran's original death certificate 
(the one received in April 2003) shows that he died in March 
2003 with the immediate cause of death being congestive 
cardiomyopathy.  The interval between the onset of congestive 
cardiomyopathy and death was noted to be two years.  This 
death certificate, issued shortly after his death, is 
evidence against the appellant's claim.  It does not provide 
a showing that any of the service-connected disabilities 
(PTSD; injury to sciatic nerve, residual of gunshot wound to 
the right leg; gunshot wound to the right thigh, muscle group 
XVI; and frozen right foot) were an immediate cause of death, 
an underlying cause of death, or an "other significant 
condition" that contributed to the veteran's death.  

The Board reiterates that the appellant does not assert, nor 
does the evidence show, that congestive cardiomyopathy was 
incurred during service or manifested during the one-year 
period following the veteran's discharge from service.  
Service medical records do not show any complaints or 
findings indicative of a heart disability during service or 
at separation.  In fact, the December 1952 separation 
examination showed that clinical evaluations of the heart and 
vascular system were normal.  A March 1953 VA examination 
report shows that examination of the heart revealed a normal 
size, normal sinus rhythm, and no murmurs.  The first 
notations of a heart disability following service are in VA 
treatment records, dated in 1997, which is four decades after 
the veteran's discharge from service.  Therefore, there is a 
lack of evidence to establish service connection on a direct 
or presumptive basis for the one condition listed on the 
death certificate.  38 U.S.C.A. §§ 1112, 1113, 1131, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312.

The Board finds that the terminal medical records are strong 
evidence against the appellant's claim, as they fail to show 
that any of the service-connected disabilities were the 
principal cause of death or that they contributed 
substantially or materially to the veteran's death.  The 
medical records from the private hospital go back to January 
2002.  The veteran was seen regularly at that facility from 
then until right before his death.  He was consistently noted 
to have chronic obstructive pulmonary disease, cor pulmonale, 
cardiomyopathy, congestive heart failure, and other diagnoses 
associated with the lungs and heart.  None of these 
disabilities were service connected during the veteran's 
lifetime nor are they shown to have been incurred in or 
aggravated by service or proximately due to or the result of 
any of the service-connected disabilities.  The Board notes 
that these records do show that on several occasions the 
veteran had anxiety, depression, and/or panic attacks.  There 
is no indication whatsoever that these symptoms (which could 
arguably be related to PTSD) had any impact on the 
cardiovascular problems which led to the veteran's death.  

The veteran had been hospitalized for one month right before 
his death due to chronic obstructive pulmonary disease with 
acute ventilatory failure due to acute spontaneous 
pneumothorax.  At discharge, the examiner diagnosed the 
veteran with (1) severe end stage chronic obstructive 
pulmonary disease with acute ventilatory failure due to 
spontaneous right-sided pneumothorax requiring mechanical 
ventilation for one week and (2) methicillin-resistant 
Staphylococcus aureus in sputum, which had been treated with 
vancomycin with no active pulmonary infection at time of 
discharge.  Again, these records do not show the veteran 
having complications with any of his service-connected 
disabilities near the time of his death.  The physician who 
signed the death certificate was the same physician who 
treated the veteran regularly from 2002 to 2003, which would 
indicate the death certificate was completed by someone with 
personal knowledge of the veteran's medical condition close 
to the time of his death.  Again, the original death 
certificate signed by this physician within one month after 
the veteran's death indicated that the only cause of death 
was congestive cardiomyopathy.  The Board accords high 
probative value to this original death certificate and to the 
terminal hospital records because they are wholly consistent 
with each other, and they were generated contemporaneously 
with the veteran's terminal medical treatment and death. 

As discussed above, the appellant submitted an amended death 
certificate in March 2004, which shows that diagnoses of 
post-traumatic stress disorder, gunshot wound to the right 
thigh, and cold weather injury to the right foot were added 
in the box designated for "[o]ther significant conditions 
contributing to death but not resulting in the underlying 
cause given in Part I."  (The only cause listed under Part I 
is congestive cardiomyopathy.)  The examiner added under 
these diagnoses the phrase: "related to military service."  
The examiner who signed the amended death certificate in 
March 2004 is the same one who signed the original one in 
March 2003, and the same one who treated the veteran from 
2002 to 2003.  The Board has accorded little to no probative 
value to the amended death certificate for the reasons 
discussed above and reiterated here.  First, there is no 
explanation for why these diagnoses were added to the death 
certificate, to include how they impacted the immediate the 
cause of death.  Second, though specifically requested to do 
so, the appellant has not supplied any supporting medical 
evidence in this regard.  The appellant claimed in her 
substantive appeal that she had additional physician 
statements showing how the veteran's service-connected 
disabilities contributed to the veteran's death.  VA sent the 
veteran a letter prompting her to submit available records.  
VA provided her with an opportunity to submit those 
statements and also offered to obtain them for her, if 
appropriate releases were returned.  The appellant did not 
respond to VA's October 2004 letter, and this weighs against 
her claim.  

Third, the medical records from the facility where the 
veteran had been treated from January 2002 to March 2003 do 
not show the veteran as being treated for his service-
connected disabilities, nor do they show that the 
cardiovascular, pulmonary, and renal conditions for which the 
veteran was being treated were in any way complicated by or 
impacted by the service-connected disabilities.  If any of 
the service-connected disabilities had contributed to the 
veteran's death, the extensive and detailed medical records 
generated in close proximity to his death would have either 
indicated or hinted that such conditions were causing 
complications or impacting the veteran's health.  Rather, 
there is little if any mention whatsoever of the veteran's 
service-connected disabilities, other than by history.  

In short, the Board can find no indication as to why the 
contributing causes were added to the amended death 
certificate in 2004, but left off the original death 
certificate in 2003.  Though requested to do so, the 
appellant has not come for the with any evidence that would 
shed further light on the matter.  Furthermore, the addition 
of new contributing causes on the second death certificate is 
inconsistent with the extensive and detailed medical records 
from January 2002 to the date of death in March 2003, which 
make no mention of the service-connected disabilities as 
contributing to the veteran's grave problems.  The additions 
on the amended death certificate stand alone without support 
or rationale, and the medical evidence of record provides no 
indication of how the veteran's service-connected 
disabilities could have had an impact on the veteran's death.  
For these reasons the Board has not accorded the amended 
death certificate much probative value.  See Black v. Brown, 
5 Vet. App. 177 (1993) (Board is not bound to accept medical 
opinions based on unsupported history).

At the time the examiner completed the original death 
certificate in March 2003, he had an opportunity to include 
any and all of the veteran's service-connected disabilities 
if he found that symptoms of such conditions, at a minimum, 
"contribut[ed] to death" but did not result in the 
underlying cause.  The March 2003 death certificate was 
generated contemporaneously with the veteran's death, and, 
importantly, it is consistent with the detailed findings in 
the medical records in close proximity to the veteran's death 
(which fail to show that the service-connected disabilities 
were impacting the veteran's illnesses).  As such, the Board 
accords this (the original) death certificate far more 
probative value than it does the one created one year later, 
after the claim for service connection for cause of the 
veteran's death was denied for failure to show that a 
service-connected disability contributed substantially or 
materially to the veteran's death.  

While the appellant has alleged that the veteran's service-
connected disabilities contributed to his death, she is not a 
medical professional, and her statements are not sufficient 
to establish medical matters such as causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494 (1992).  (The Board notes 
once more that the appellant was given an opportunity to 
submit the physician statements she claimed to have that 
showed the veteran's service-connected disabilities 
contributing to his death, and she failed to respond.)  

In summary, the Board finds that the condition leading to the 
veteran's demise, congestive cardiomyopathy, was not 
manifested during service or within many years after the 
veteran's discharge from service, and it was not otherwise 
related to service.  The Board is aware that the veteran was 
considered to be totally disabled due to post-traumatic 
stress disorder and that the evaluations for the other 
service-connected disabilities were high enough to allow for 
the veteran to receive special monthly compensation, which 
would indicate that the veteran's service-connected 
disabilities impacted his health.  That being noted, however, 
for all the reasons described above, the Board finds that the 
preponderance of medical evidence is against a showing that 
any service-connected disability (PTSD; injury to sciatic 
nerve, residuals of a gunshot wound to the right leg; gunshot 
wound to the right thigh, muscle group XVI; and frozen right 
foot) substantially or materially contributed to the cause of 
the veteran's death.  The preponderance of the evidence is 
against the appellant's claim, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55. 



	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to DIC based on service connection for cause of 
the veteran's death is denied.



________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


